PER CURIAM:
Travis Jackson Marrón appeals the district court’s order denying his motion to compel discovery and granting summary judgment to John Jabe* in Marron’s action under 42 U.S.C. § 1983 (2012) and the *211Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000ec to 2000cc-5 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marron v. Jabe, No. 1:12-ev-00468-TSE-TRJ, 2014 WL 585850 (E.D.Va. Feb. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The district court dismissed a second defendant early on in the proceeding below, and Marrón does not challenge this disposition on appeal.